 

Exhibit 10.6

 

Certain information identified by bracketed asterisks ([* * *]) has been omitted
from this exhibit because it is both not material and would be competitively
harmful if publicly disclosed.

 

AMENDED AND RESTATED AGREEMENT

 

THIS AMENDED AND RESTATED AGREEMENT (this “Restated Agreement”) is entered into
as of February 18, 2019 (the “Restatement Date”), between EYEMAX LLC, a
Massachusetts limited liability company (“Eyemax”), with a place of business at
74 Chestnut Street, Weston, Massachusetts 02493, and ETON PHARMACEUTICALS, INC.,
a Delaware corporation (“Eton”), with a place of business at 21925 Field Pkwy,
Suite 235, Deer Park, Illinois 60010.

 

RECITALS

 

Article I —WHEREAS, Eyemax and Eton are parties to that certain Exclusive Sales
and Marketing Agreement dated August 11, 2017 (the “2017 Agreement”), pursuant
to which, among other things, Eyemax granted Eton an exclusive right and license
to develop, manufacture and commercialize Products in the Territory (as such
terms are defined herein);

 

Article II —

 

WHEREAS, Eton proposes to enter into a transaction with a Third Party pursuant
to which Eton would convey (whether by license, sale of assets, or a combination
thereof) to such Third Party substantially all of Eton’s rights to develop,
manufacture and commercialize Products in the Territory (as more fully defined
herein, the “Product Transaction”);

 

WHEREAS, in order to facilitate such transaction, Eyemax desires to sell,
convey, transfer, assign and deliver to Eton, and Eton desires to purchase and
acquire from Eyemax; all of Eyemax’s right, title and interest in and to all of
the Purchased Assets (the “Acquisition”); in each case, on the terms and subject
to the conditions set forth herein; and

 

WHEREAS, the effectiveness of the Acquisition shall be conditioned upon the
consummation of the Product Transaction.

 

 1 

 

 

AGREEMENT

 

Article III —NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Eyemax and Eton hereby
agree as follows:

 

Article IV —

 

1. Definitions. For the purposes of this Restated Agreement, the following terms
shall have the respective meanings set forth below, and grammatical variations
of such terms shall have corresponding meanings:

 

1.1 “Acquisition” shall have the meaning provided in the Recitals to this
Restated Agreement.

 

1.2 “Acquisition Transaction” shall have the meaning provided in Section 5.8.

 

1.3 “Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls, is controlled by, or is under common control
with, such Person. A Person shall be regarded as in control of another Person if
it owns, or directly or indirectly controls, more than fifty percent (50%) of
the voting stock or other ownership interest of the other Person, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other Person by any means whatsoever.

 

1.4 “Ancillary Agreements” shall mean the Bill of Sale, the General Assignment
and Assumption Agreement and the IP Assignment Agreement.

 

1.5 “Assumed Liabilities” shall have the meaning provided in Section 2.2.

 

1.6 “Bill of Sale” shall have the meaning provided in Section 2.6.1(i).

 

1.7 “Calendar Quarter” means a calendar quarter ending on the last day of March,
June, September, or December.

 

1.8 “Cap” shall have the meaning provided in Section 8.6.2.

 

1.9 “Closing” shall have the meaning provided in Section 2.3.

 

1.10 “Closing Date” shall have the meaning provided in Section 2.3.

 

1.11 “Competing Business” shall have the meaning provided in Section 5.8.

 

1.12 “Confidential Information” shall have the meaning provided in Section
5.2.1.

 

1.13 “Eton Fundamental Representations” shall have the meaning provided in
Section 8.1.2.

 

 2 

 

 

1.14 “Eton Indemnitees” shall have the meaning provided in Section 8.2.

 

1.15 “[* * *]” shall mean [* * *], a company organized under the laws of France.

 

1.16 “[* * *] Agreement” shall mean that certain [* * *] Agreement between
Eyemax and [* * *] dated [* * *], as amended to date.

 

1.17 “[* * *] Consent” shall have the meaning provided in Section 2.6.1(iv).

 

1.18 “Excluded Liabilities” shall have the meaning provided in Section 2.2.

 

1.19 “Excluded Transaction” shall mean, with respect to Eton:

 

1.19.1 completion of a merger, reorganization, amalgamation, arrangement, share
exchange, consolidation, tender or exchange offer, private purchase, business
combination, recapitalization or other transaction involving Eton, as a result
of which either (a) the stockholders of Eton immediately preceding such
transaction hold less than 50% of the outstanding shares, or less than 50% of
the outstanding voting power, respectively, of the ultimate company or entity
resulting from such transaction immediately after consummation thereof
(including a company or entity which as a result of such transaction owns the
then outstanding securities of Eton or all or substantially all of Eton’ s
assets, including, without limitation, Eton’s assets related to Products, either
directly or through one or more subsidiaries), or (b) any single Third Party
Person or group (within the meaning of the U.S. Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect, referred to as a “Group”)
holds 50% or more of the outstanding shares or voting power of the ultimate
company or entity resulting from such transaction immediately after the
consummation thereof (including a company or entity which as a result of such
transaction owns the then outstanding securities of Eton or all or substantially
all of Eton’s assets either directly or through one or more subsidiaries);

 

 3 

 

 

1.19.2 the direct or indirect acquisition (including by means of a tender offer
or an exchange offer) by any Third Party Person or Group of beneficial ownership
(within the meaning of the U.S. Securities Exchange Act of 1934 and the rules of
the SEC thereunder as in effect), or the right to acquire beneficial ownership,
or formation of any Third Party Group which beneficially owns or has the right
to acquire beneficial ownership, of 50% or more of either the outstanding
securities of Eton power or the then outstanding voting power of Eton, in each
case on a fully diluted basis;

 

1.19.3 the sale or disposition to a Third Party of assets or businesses that
constitute 50% or more of the total revenue or assets of Eton (determined on a
consolidated basis), including Eton’s assets or business related to Products; or

 

1.19.4 the sale of debt or equity securities of Eton in a bona fide financing
transaction (in one or more closings) to one or more arm’s-length financial
investors.

 

1.20 “Eyemax Fundamental Representations” shall have the meaning provided in
Section 8.1.1.

 

1.21 “Eyemax Indemnitees” shall have the meaning provided in Section 8.3.

 

1.22 “Eyemax IP Rights” shall mean, collectively, the Eyemax Patent Rights, the
Eyemax Know-How Rights and the Eyemax Registrations.

 

1.23 “Eyemax Know-How Rights” shall mean all trade secrets, clinical data and
other knowhow rights in which Eyemax or its Affiliates heretofore or hereafter
has an ownership or (sub)licensable interest, in and to the Technology.

 

1.24 “Eyemax Patent Rights” shall mean (a) all patents that claim or cover the
Technology in which Eyemax or its Affiliates heretofore or hereafter has an
ownership or (sub)licensable interest, (b) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications described in clause (a) above or the patent applications
that resulted in the patents described in clause (a) above, and (c) all patents
that have issued or in the future issue from any of the foregoing patent
applications, including utility models, design patents and certificates of
invention, together with any reissues, reexaminations, renewals, extensions or
additions thereto.

 

1.25 “Eyemax Registrations” shall mean all Regulatory Filings and Regulatory
Approvals (and applications therefor) regarding Products in which Eyemax or its
Affiliates heretofore or hereafter has an ownership or (sub)licensable interest,
including ANDA No. 208158.

 

1.26 “FDA” shall mean the Food and Drug Administration of the United States or
any successor thereto.

 

 4 

 

 

1.27 “First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product, for commercial purposes, to a Third Party after receipt of
all necessary Regulatory Approvals for such Product.

 

1.28 “First Commercial Sale Milestone Payment” shall have the meaning provided
in Section 4.3.2.

 

1.29 “Force Majeure Event” shall mean an event, act, occurrence, condition, or
state of facts, in each case outside the reasonable control of a party,
including acts of God; acts of any government; any rules, regulations, or orders
issued by any Governmental Authority or by any officer, department, agency or
instrumentality thereof; fire; storm; flood; earthquake; accident; war;
rebellion; insurrection; riot; terrorism, and invasion, that interfere with the
normal business operations of such party.

 

1.30 “General Assignment and Assumption Agreement” shall have the meaning
provided in Section 2.6.1(ii).

 

1.31 “Governmental Authorities” shall mean all agencies, authorities, bodies,
boards, commissions, courts, instrumentalities, legislatures and offices of any
nature whatsoever of any government or political subdivision, whether foreign,
federal, state, county, district, municipality, city or otherwise.

 

1.32 “Indemnifying Party” shall have the meaning provided in Section 8.4.

 

1.33 “Indemnitee” shall have the meaning provided in Section 8.4.

 

1.34 “Laws” shall mean any federal, state, foreign or local statute, law,
ordinance, regulation, rule, code, Order, other requirement or rule of law.

 

1.35 “Liability” shall mean any direct or indirect indebtedness, liability,
assessment, expense, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, disputed or undisputed, joint or several,
vested or unvested, executory or not, fixed or unfixed, choate or inchoate,
liquidated or unliquidated, secured or unsecured, determinable or
undeterminable, accrued or unaccrued, absolute or not, actual or potential,
contingent or otherwise (including any liability under any guarantees, letters
of credit, performance credits or with respect to insurance loss accruals).

 

1.36 “[* * *]” shall have the meaning provided in Section 4.6.1.

 

1.37 “Lien” shall mean any mortgage, pledge, lien, conditional sale agreement,
security title, encumbrance, easement, right of way, charge or other title
retention agreement of any kind or nature.

 

1.38 “Losses” shall have the meaning provided in Section 6.2.

 

1.39 “Non-Royalty Transaction Revenues” shall mean [* * *].

 

 5 

 

 

1.40 “Order” shall mean any order, judgment, preliminary or permanent
injunction, temporary restraining order, award, citation, decree, consent decree
or writ of any Governmental Authority.

 

1.41 “Other Active” shall have the meaning given to such term in the [* * *]
Agreement.

 

1.42 “Person” shall mean any individual, partnership, firm, corporation,
association, trust, unincorporated organization or other entity, as well as any
syndicate or group of any of the foregoing.

 

1.43 “Product” shall mean [* * *].

 

1.44 “Product Acguiror” shall mean the Third Party counterparty to a Product
Transaction consummated by Eton after the Restatement Date.

 

1.45 “Product Transaction” shall mean a transaction between Eton and a Third
Party consummated after the Restatement Date pursuant to which Eton conveys
(whether by license, sale of assets, or a combination thereof) to such Third
Party substantially all of Eton’s rights to develop, manufacture and
commercialize Products in the Territory; but, in each case, specifically
excluding any Excluded Transaction.

 

1.46 “Product Transaction Agreement” shall mean the definitive agreement(s)
between Eton and the Product Acquiror for the Product Transaction.

 

1.47 “Program” shall mean all activities related to Products, including all
research, development, regulatory, manufacturing and other related activities,
conducted by or on behalf of Eyemax or its Affiliates.

 

1.48 “Purchased Assets” shall have the meaning provided in Section 2.1.

 

1.49 “Records” shall mean (a) all documentation comprising the Eyemax
Registrations, including all submissions, reports and correspondence relating
thereto, (b) all tangible documentation comprising the Eyemax IP Rights and (b)
any other books and records relating exclusively to Product or the Program, or
any other Purchased Assets, to the extent owned by or maintained by or on behalf
of Eyemax or any of its Affiliates.

 

1.50 “Recovery Amount” shall mean [* * *].

 

1.51 “Regulatory Approval Milestone Payment” shall have the meaning provided in
Section 4.3.1.

 

 6 

 

 

1.52 “Regulatory Authority” shall mean any regulatory agency, ministry,
department or other governmental body having authority in any country or region
to control the development, manufacture, marketing, and sale of pharmaceutical
products, including the FDA.

 

1.53 “Regulatory Approval” means, with respect to a Product in the Territory,
any approval, registration, license, or authorization from the FDA or any other
Regulatory Authority in the Territory that is necessary to market and sell such
Product in the Territory.

 

1.54 “Regulatory Filing” shall mean any New Drug Application or Abbreviated New
Drug Application, or any other application, notification or submission made to
or with the FDA for Regulatory Approval of a product, together with all
amendments and supplements to any of the foregoing.

 

1.55 “Restatement Date” shall have the meaning set forth in the recitals above.

 

1.56 “Royalties” shall mean all royalty payments actually received by Eton or
any of its Affiliates from the Product Acquiror with respect to Net Sales of
Single Agent Products in the Territory by the Product Acquiror, its Affiliates,
and the Product Acquiror’s and its Affiliates’ respective licensees and
sublicensees. For purposes of the preceding sentence, “Net Sales” shall have the
meaning set forth in the Product Transaction Agreement.

 

1.57 “Single Agent Product” shall have the meaning set forth in the [* * *]
Agreement.

 

1.58 “Tax Returns” means any and all reports, returns (including information
returns), declarations, or statements relating to Taxes, including any schedule
or attachment thereto and any related or supporting workpapers or information
with respect to any of the foregoing, including any amendment thereof filed with
or submitted to any Governmental Entity in connection with the determination,
assessment, collection or payment of Taxes or in connection with the
administration, implementation or enforcement of or compliance with any legal
requirement relating to any Tax.

 

1.59 “Taxes” means any and all taxes, charges, fees, duties, contributions,
levies or other similar assessments or liabilities, including, without
limitation, income, gross receipts, corporation, ad valorem, premium,
value-added, net worth, capital stock, capital gains, documentary, recapture,
alternative or add-on minimum, disability, registration, recording, excise, real
property, personal property, sales, use, license, lease, service, service use,
transfer, withholding, employment, unemployment, insurance, social security,
national insurance, business license, business organization, environmental,
workers compensation, payroll, profits, severance, stamp, occupation, escheat,
windfall profits, customs duties, franchise, estimated and other taxes of any
kind whatsoever imposed by the United States of America or any state, local or
other government, or any agency or political subdivision thereof, and any
interest, fines, penalties, assessments or additions to tax imposed with respect
to such items or any contest or dispute thereof.

 

1.60 “Technology” shall mean, collectively, all forms and formulations
comprising [* * *], all methods of manufacture or use thereof, and all data,
information, compositions, formulae, procedures, protocols, techniques and
results of experimentation and testing and other technology relating to or
reasonably necessary or useful to make, use, sell, offer for sale, import,
develop, seek regulatory approval, market, commercialize or otherwise exploit
the foregoing.

 

 7 

 

 

1.61 “Territory” shall mean collectively the United States of America and all of
its territories and possessions.

 

1.62 “Third Party” shall mean any Person other than Eton, Eyemax or their
respective Affiliates.

 

2. Purchase and Sale of Purchased Assets.

 

2.1 Purchased Assets. Subject to the terms and conditions of this Restated
Agreement, at the Closing, Eyemax shall sell, convey, transfer, assign and
deliver to Eton or its designee, and Eton shall purchase and acquire from
Eyemax, all of Eyemax’s right, title and interest as of the Closing in and to
all of the following, free and clear of any and all Liens (collectively, the
“Purchased Assets”):

 

2.1.1 the Eyemax IP Rights and the Technology, in each case, in the Territory,
and all rights to sue for or assert claims against and remedies against past,
present or future infringements of any or all of the Assigned Technology and
rights of priority and protection of interests therein and to retain any and all
amounts therefrom (collectively, the “Assigned Technology”);

 

2.1.2 the Eyemax Registrations;

 

2.1.3 the [* * *] Agreement and all rights of Eyemax thereto as of the Closing
Date;

 

2.1.4 the Records;

 

2.1.5 all claims, refund claims, causes of action, lawsuits or demands that
Eyemax or any of its Affiliates may have against any Person, whether arising by
way of counterclaim or otherwise, and any judgments or recoveries in favor of or
for the benefit of Eyemax or any of its Affiliates; in each case, to the extent
exclusively relating to the Program; and

 

2.1.6 all goodwill related to the Assigned Technology.

 

Eton agrees that the Purchased Assets shall be delivered without any Eyemax
warranties of whatever kind except for the representations and warranties
provided in Section 3.1 of this Restated Agreement. All assets of Eyemax and its
Affiliates not specifically described in Section 2.1 shall not be part of the
sale and purchase contemplated hereunder and shall remain the property of Eyemax
after the Closing.

 

 8 

 

 

2.2 Assumed Liabilities. Except for the Assumed Liabilities, Eton shall not, by
virtue of its purchase of the Purchased Assets, assume or become responsible for
any Liabilities of Eyemax or any other Person in connection with this Restated
Agreement. As previously agreed by the parties, as of the Closing, Eton shall
assume and pay, perform, and discharge any and all Liabilities of Eyemax under
the [* * *] Agreement arising prior to, during, and relating to, the period on
or after the Closing, including any Liabilities imposed by applicable Law with
respect to obligations under the [* * *] Agreement (the “[* * *] Liabilities”).
Further, Eton shall assume and pay, perform, and discharge any and all
Liabilities of Eyemax under the Eyemax Registrations, solely relating to the
Territory arising prior to, during, and relating to, the period on or after the
Closing (collectively, with the [* * *] Liabilities and Liabilities of Eton
under Section 5.1, the “Assumed Liabilities”); provided, however, that the
Assumed Liabilities shall exclude any and all Liabilities resulting from any
breach of or non-compliance with the [* * *] Agreement or Eyemax Registrations
by Eyemax or any of its Affiliates on or prior to the later of the Closing Date
or the date of transfer of such Purchased Assets. All Liabilities of Eyemax or
any of its Affiliates not specifically described in this Section 2.2
(collectively, with the Liabilities of Eyemax under Section 5.1, the “Excluded
Liabilities”) shall not be assumed by Eton and shall remain the sole obligation
and responsibility of Eyemax and its Affiliates after the Closing.

 

2.3 Purchase Price; Payment of Purchase Price. The aggregate consideration for
the sale of the Purchased Assets shall be (i) the assumption by Eton of the
Assumed Liabilities and (ii) all payments that become due pursuant to Sections
4.3 and 4.4 (collectively, the “Purchase Price”).

 

2.4 Closing. Unless this Restated Agreement has been terminated pursuant to its
terms or unless another time or date is agreed to in writing by the parties
hereto, the closing of the sale and purchase of the Purchased Assets and the
assumption of the Assumed Liabilities (the “Closing”) shall take place on the
same day as, and immediately prior to but contingent upon, the Product
Transaction at the offices of Cooley LLP, located at 4401 Eastgate Mall, San
Diego, California 92121, unless another place is agreed to in writing by the
parties hereto or the parties hereto elect to effect the Closing by exchange of
electronic documents in PDF format in lieu of an in-person Closing. The date on
which the Closing occurs is hereinafter referred to as the “Closing Date.”

 

2.5 Transfer of Certain Purchased Assets. Eyemax shall transfer and deliver all
Records (or true and complete copies thereof) to Eton on the Closing Date to the
extent possible or, to the extent not possible to transfer and deliver such
items on the Closing Date, within [* * *] days following the Closing Date, at
Etan’s expense for shipping and handling costs, to the locations, and in
accordance with the instructions, specified by Eton or its designee. In the
event that any of the abovementioned items reside in digital or electronic
format on any equipment that is not included in the Purchased Assets, then the
hard drive or other medium shall be imaged and provided to Eton or its designee
in a reasonably accessible format. Eyemax will, to the extent any Records exist
in a form suitable for electronic transfer, make such transfer electronically.

 

2.6 Closing Deliverables.

 

2.6.1 At the earlier of the Closing and the Product Transaction, Eyemax shall
deliver or cause to be delivered to Eton (unless previously delivered) the
following:

 

(i) a duly executed counterpart of a bill of sale in substantially the form of
Exhibit A hereto with respect to the Purchased Assets (other than the Eyemax IP
Rights and the [* * *] Agreement), to be effective on the earlier of the Closing
and the Product Transaction (the “Bill of Sale”);

 

 9 

 

 

(ii) a duly executed counterpart of an assignment and assumption agreement in
substantially the form of Exhibit B hereto with respect to the [* * *] Agreement
and the Assumed Liabilities, to be effective on the earlier of the Closing and
the Product Transaction (the “General Assignment and Assumption Agreement”);

 

(iii) [reserved];

 

(iv) a true and complete copy of an assignment and consent agreement
substantially in the form of Exhibit C hereto with respect to the [* * *]
Agreement duly executed by Eyemax and [* * *], to be effective on the earlier of
the Closing and the Product Transaction (the “[* * *] Consent”);

 

(v) a true and complete copy of a duly executed letter (in form and substance
satisfactory to Eton) to the FDA indicating that the Eyemax Registrations are
transferred to Eton or its designee and that Eton or its designee is the new
owner of the Eyemax Registrations as of the Closing Date;

 

(vi) a certificate of a duly authorized officer of Eyemax, executed as of the
Closing Date, certifying to the effect that the conditions set forth in Section
6.1 shall have been satisfied; and

 

(vii) such other good and sufficient instruments of conveyance, transfer and
assignment as shall be necessary to vest in Eton or its designee good and valid
title to the other Purchased Assets, free and clear of all Liens, to be
effective on the earlier of the Closing and the Product Transaction.

 

2.6.2 At the earlier of the Closing and the Product Transaction, Eton shall
deliver or cause to be delivered to Eyemax (unless previously delivered) the
following:

 

(i) a counterpart of the Bill of Sale, duly executed by Eton;

 

(ii) a counterpart of the General Assignment and Assumption Agreement, duly
executed by Eton;

 

(iii) [reserved]; and

 

(iv) a certificate of a duly authorized officer of Eton, executed as of the
Closing Date, certifying to the effect that the conditions set forth in Section
6.2 shall have been satisfied.

 

2.7 License Grant. On the Closing Date, Eyemax hereby grants to Eton a
non-exclusive, sublicensable, transferable, fully paid-up, royalty-free,
perpetual license to any_assets and rights owned, used or held for use by
Eyemax, or to which Eyemax has rights, that are related to, but not primarily
related to, the Products or the Program in the Territory that are necessary or
useful for the development, manufacturing, commercialization or other
exploitation of the Products in the Territory.

 

 10 

 

 

3. Representations and Warranties.

 

3.1 Representations and Warranties of Eyemax. Eyemax hereby represents and
warrants to Eton that, except as set forth on the Disclosure Schedule attached
hereto as Exhibit D (the “Disclosure Schedule”), which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
representations under this Section 3.1 are true and complete as of the
Restatement Date and as of the Closing as follows:

 

3.1.1 Eyemax is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Massachusetts. Eyemax is duly
qualified to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on Eyemax or its business.

 

3.1.2 Eyemax has the requisite power and authority and the legal right to
execute and deliver this Restated Agreement, to perform its obligations
hereunder and thereunder, and to consummate the Acquisition. The execution,
delivery and performance of this Restated Agreement by Eyemax and the
consummation by Eyemax of the Acquisition have been duly and validly authorized
by all necessary action of Eyemax, and no other action on the part of Eyemax is
necessary to authorize this Restated Agreement or to consummate the Acquisition.
This Restated Agreement has been duly executed and delivered by Eyemax and,
assuming the due authorization, execution and delivery by Eton, this Restated
Agreement constitutes a legal, valid and binding obligation of Eyemax,
enforceable against Eyemax in accordance with its terms, subject to the effect
of any applicable bankruptcy, moratorium, insolvency, reorganization or other
similar law affecting the enforceability of creditors’ rights generally and to
the effect of general principles of equity which may limit the availability of
remedies, whether in a proceeding at law or in equity (collectively, the
“Bankruptcy Exception”).

 

3.1.3 All necessary consents, approvals and authorizations of all Governmental
Authorities and other Persons required to be obtained by Eyemax in connection
with this Restated Agreement and the consummation of the Acquisition have been
obtained, including, without limitation, the written consent of [* * *] to the
assignment to Eton of all of Eyemax’s rights and obligations under the [* * *]
Agreement. Neither the execution or delivery of this Restated Agreement by
Eyemax does, nor the performance by Eyemax of its obligations hereunder or
thereunder or the consummation of the Acquisition will: (i) conflict with or
violate any provision of the organizational documents of Eyemax or any
resolutions adopted by the Managers of Eyemax, (ii) conflict with, or constitute
a default under, any contractual obligation by which it is bound, or (iii)
conflict with or violate any Law or Order applicable to Eyemax or by which any
of the Purchased Assets or Eyemax is bound or affected. Neither the execution or
delivery of this Restated Agreement, nor the performance by Eyemax of its
obligations hereunder or thereunder or the consummation by Eyemax of the
Acquisition will: (a) result in the creation or imposition of any Lien on any of
the Purchased Assets; or (b) violate or conflict with, or result in a breach of,
any provision of, or constitute a default under (or, with notice or lapse of
time or both, would constitute a default under) or give rise to any right of any
Person other than Eyemax of termination, cancellation or modification, or
acceleration of any obligation of Eyemax or a loss of any rights or benefits to
which Eyemax is entitled, in each case under any of the terms, conditions or
provisions of the [* * *] Agreement. There are no consents, approvals, permits,
authorizations, waivers or other actions by, or filings with or notifications
to, any Governmental Authority that are required to be obtained or made by
Eyemax in connection with the execution, delivery and performance by Eyemax of
this Restated Agreement or the performance of Eyemax’s obligations hereunder and
thereunder.

 

 11 

 

 

3.1.4 There is no claim, hearing, enforcement, audit, investigation, agency
proceeding, charge, lawsuit, action or other legal proceeding pending or, to the
knowledge of Eyemax, currently threatened with respect to the Products, the
Program, the Eton IP Rights, the other Purchased Assets or the Assumed
Liabilities, or that questions the validity of this Restated Agreement or the
right of Eyemax to enter into this Restated Agreement, or to consummate the
transactions contemplated hereby. Eyemax is not subject to any Order that would
reasonably be expected to impair or delay its ability to perform its obligations
under this Restated Agreement. There is no order, writ, judgment, decision,
ruling, subpoena, verdict, injunction, decree, consent decree, stipulation,
determination or award entered, issued, made or rendered by any Governmental
Authority that is outstanding against Eyemax or any of its Affiliates and that
relates to or is reasonably likely to affect the Products, the Program or the
Purchased Assets.

 

3.1.5 Neither Eyemax, its (sub)contractors, nor any of its or their officers,
directors, employees or consultants, have been debarred by the FDA or other
applicable governing health authority (or authorities), under any existing or
prior Law.

 

3.1.6 Eyemax has good, valid and marketable title to all Purchased Assets. The
Purchased Assets include all data and information generated by or on behalf of,
or acquired by, Eyemax with respect to Products in the Territory. All of the
Purchased Assets are owned by Eyemax free and clear of all Liens, and upon the
consummation of the Acquisition, Eton will acquire ownership of all of the
Purchased Assets, free and clear of all Liens.

 

3.1.7 No Eyemax Patents exist, and neither Eyemax nor any of its Affiliates owns
or controls any potentially patentable invention directed to any Product,
including, without limitation, the formulation of, or any method of making or
using, any Product, with respect to which any patent application could be filed
in the United States of America.

 

3.1.8 All material data, information, results of experimentation and testing
provided by Eyemax to the FDA or Eton in relation to Products or the Program are
accurate and complete in all respects. No Eyemax Registrations made or other
materials submitted by Eyemax to the FDA or other Governmental Authority in the
Territory contained an untrue statement of material fact when submitted, or
omitted to state a material fact within the knowledge of Eyemax when submitted
which was required to be stated therein or necessary in order to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

 

3.1.9 To the best of Eyemax’s knowledge after due inquiry but without performing
a freedom to operate analysis, neither the Products nor any use thereof
infringes, misappropriates or otherwise violates the intellectual property
rights of any Third Party. To the knowledge of Eyemax, no Third Party is
engaging in any activity that infringes, misappropriates or otherwise violates
the Eyemax IP Rights or the Eyemax Registrations.

 

3.1.10 Other than the 2017 Agreement and the [* * *] Agreement, neither Eyemax
nor any of its Affiliates is a party to any license, sublicense or other
agreement pursuant to which any Third Party is granted.(i) any right to make,
have made, use, sell, have sold, offer for sale, import or otherwise distribute
any Product or to otherwise exploit any Assigned Technology, (ii) any covenant
not to assert/sue or other immunity from suit under or any other rights to, any
Assigned Technology, (iii) any ownership right or title, whether actual or
contingent, to any Assigned Technology, or (iv) an option or right of first
refusal relating to any Assigned Technology.

 

 12 

 

 

3.1.11 Other than the 2017 Agreement and the [* * *] Agreement, neither Eyemax
nor any of its Affiliates is a party to any agreement for development,
manufacturing or other services with respect to any Product or that is primarily
related to the Products, the Program or the Purchased Assets. Eyemax has
provided Eton with access to all material preclinical and clinical data in the
possession or control of Eyemax related to any Product. Eyemax has provided to
Eton or made available current, true and complete copies of all Eyemax
Registrations.

 

3.1.12 Neither Eyemax nor any of its Affiliates has received any written notice
from the FDA or any other Regulatory Authority alleging any existing material
non-compliance with any Laws applicable to the registration of any Product or
the conduct of the Program.

 

3.1.13 No employee of Eyemax or any of its Affiliates has been excluded from
participating in the Medicare program or any other program of a Governmental
Authority.

 

3.1.14 Neither Eyemax nor any of its Affiliates has received notice that the FDA
or any other Regulatory Authority has taken, is taking or intends to take action
to limit, suspend, modify or revoke any of the Eyemax Registrations

 

3.1.15 With respect to the Products, the Program and the Purchased Assets, in
each case solely with respect to the Territory, each of Eyemax and its
Affiliates and, to the knowledge of Eyemax, each of its and its Affiliates’
directors, officers and employees, is and has been in compliance in all material
respects with all applicable Laws in the Territory.

 

3.1.16 No agent, broker, investment banker or other Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
from Eyemax or its Affiliates in connection with the Acquisition or any of the
other transactions contemplated by this Restated Agreement.

 

3.1.17 The Purchased Assets constitute all assets and rights owned by Eyemax, or
to which Eyemax has rights, that are primarily related to the Products or the
Program in the Territory.

 

3.1.18 Eyemax has delivered to or made available to Eton a true and complete
copy of the [* * *] Agreement. The [* * *] Agreement is, as to Eyemax (and, as
to the other party thereto, to the knowledge of Eyemax), a legal, valid and
binding agreement in full force and effect and enforceable in accordance with
its terms, subject to the effect of any Bankruptcy Exception. Eyemax is not in
material breach or default, and no event has occurred that with notice or lapse
of time would constitute a material breach or default by Eyemax under the [* *
*] Agreement. To the knowledge of Eyemax, no other party to the [* * *]
Agreement is in material breach or default under, or has repudiated any material
provision of, the [* * *] Agreement. Eyemax has not received any notice from a
counterparty to the [* * *] Agreement that such counterparty intends to
terminate, cancel or amend (other than in a de minimis respect) such [* * *]
Agreement and there are no pending or unresolved notices from a counterparty to
the [* * *] Agreement that such counterparty intends to terminate, cancel or
amend (other than in a de minimis respect) such [* * *] Agreement.

 





 13 

 

 

3.2 Representations and Warranties of Eton. Eton hereby represents and warrants
to Eyemax as of the Restatement Date and as of the Closing as follows:

 

3.2.1 Eton is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Eyemax is duly qualified to do
business and is in good standing as a foreign corporation in all jurisdictions
in which the nature of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so would not have a material adverse effect on Eton or its
business.

 

3.2.2 Eton has the requisite power and authority and the legal right to execute
and deliver this Restated Agreement, to perform its obligations hereunder and
thereunder, and to consummate the Acquisition. The execution, delivery and
performance of this Restated Agreement by Eton and the consummation by Eton of
the Acquisition have been duly and validly authorized by all necessary action of
Eton, and no other action on the part of Eton is necessary to authorize this
Restated Agreement or to consummate the Acquisition. This Restated Agreement has
been duly executed and delivered by Eton and, assuming the due authorization,
execution and delivery by Eton, this Restated Agreement constitutes a legal,
valid and binding obligation of Eton, enforceable against Eton in accordance
with its terms, subject to the effect of any Bankruptcy Exception.

 

3.2.3 All necessary consents, approvals and authorizations of all Governmental
Authorities and other Persons required to be obtained by Eton in connection with
this Restated Agreement and the consummation of the Acquisition have been
obtained. Neither the execution or delivery of this Restated Agreement by Eton
does, nor the performance by Eton of its obligations hereunder or thereunder or
the consummation of the Acquisition will: (i) conflict with or violate any
provision of the organizational documents of Eton or any resolutions adopted by
the board of directors of Eton, (ii) conflict with, or constitute a default
under, any contractual obligation by which it is bound, or (iii) conflict with
or violate any Law or Order applicable to Eton.

 

3.2.4 There is no claim, hearing, enforcement, audit, investigation, agency
proceeding, charge, lawsuit, action or other legal proceeding pending or, to the
knowledge of Eton, currently threatened against Eton that questions the validity
of this Restated Agreement or the right of Eton to enter into this Restated
Agreement, or to consummate the transactions contemplated hereby.

 

3.2.5 Neither Eton, its (sub)contractors, nor any of its or their officers,
directors, employees or consultants, have been debarred by the FDA or other
applicable governing health authority (or authorities), under any existing or
prior law or regulation.

 

3.2.6 No agent, broker, investment banker or other Person is or will be entitled
to any broker’s or finder’s fee or any other commission or similar fee from Eton
or its Affiliates in connection with the Acquisition or any of the other
transactions contemplated by this Restated Agreement.

 

4. Financial Terms

 

4.1 Upfront Fee. Eyemax acknowledges timely receipt prior to the Restatement
Date of payment in full of the upfront fee of [* * *] under Section 6.1 of the
2017 Agreement.

 

4.2 Recovery Amount. The parties acknowledge that, as of the Restatement Date,
Eton has not recovered the Recovery Amount and agree that Eton shall be entitled
to recover the entire Recovery Amount out of Non-Royalty Transaction Revenues
and Royalties received by Eton or its Affiliates in accordance with Sections
4.3.3 and 4.4.

 

 14 

 

 

4.3 Milestone Payments; Application of Non-Royalty Transaction Revenues and
Royalties to Recovery Amount.

 

4.3.1 Within [* * *] days following the first achievement of all requisite
Regulatory Approvals in the Territory by the FDA of the first Single Agent
Product, Eton shall pay to Eyemax a milestone payment of [* * *] (the
“Regulatory Approval Milestone Payment”).

 

4.3.2 Within [* * *] days following the First Commercial Sale of the first
Single Agent Product in the Territory, Eton shall pay to Eyemax a milestone
payment of [* * *] (the “First Commercial Sale Milestone Payment”).

 

4.3.3 After payment to Eyemax of the Regulatory Approval Milestone Payment and
the First Commercial Sale Milestone Payment (or, if applicable, the Required
Payment, if the amount of the Required Payment is [* * *] as provided in Section
4.3.4), Eton shall be entitled to retain 100% of the first [* * *] of
Non-Royalty Transaction Revenues and Royalties received by Eton or its
Affiliates from the Product Acquiror, which amounts shall be applied in full
toward the Recovery Amount.

 

4.3.4 If the First Commercial Sale of the first Single Agent Product approved in
the Territory has not occurred within one (1) year of the Regulatory Approval
date of such Single Agent Product (as such one (1) year period may be extended
pursuant to Section 5.2 of the Product Acquisition Agreement) such that the
First Commercial Sale Milestone Payment has not been paid or become payable
under Section 4.3.2, then, in the event that Eton receives a payment from the
Product Acquiror pursuant to the last sentence of Section 5.2 of the Product
Transaction Agreement, then Eton shall, within [* * *] Days of its receipt of
such payment, remit to EyeMax, a payment in the amount of (i) [* * *], if the
amount of the payment to Eton from the Product Acquiror made pursuant to the
last sentence of Section 5.2 of the Product Transaction Agreement is [* * *] or
(ii) [* * *], if the amount of the payment to Eton from the Product Acquiror
made pursuant to the last sentence of Section 5.2 of the Product Transaction
Agreement is [* * *] (the “Required Payment”). For purposes of clarity, no
Required Payment shall be payable in the event the First Commercial Sale
Milestone Payment becomes payable or has been paid hereunder.

 

4.4 Royalties and Non-Royalty Transaction Revenues Upon Satisfaction of Recovery
Amount. After an aggregate of [* * *] of Non-Royalty Transaction Revenues and
Royalties has been applied to the Recovery Amount pursuant to Section 4.3.3 such
that the remaining Recovery Amount is zero, Eton shall be entitled to retain
50%, and shall pay to Eyemax 50%, of all Royalties and Non-Royalty Transaction
Revenues, if any, actually received by Eton or its Affiliates from the Product
Acquiror. For the avoidance of doubt, nothing in this Section 4.4 shall excuse
Eton from remitting the Required Payment to Eyemax if such Required Payment is
due to Eyemax pursuant to Section 4.3.4.

 

4.5 Royalty Reports and Payments. All payment amounts hereunder are expressed
in, and all payments hereunder shall be payable in, U.S. dollars. Within [* * *]
following Eton’s or its Affiliates’ receipt from the Product Acquiror of any
Non-Royalty Transaction Revenues and/or Royalties for a Calendar Quarter, Eton
shall deliver to Eyemax a report showing the amount of Non-Royalty Transaction
Revenues and Royalties received by Eton or its Affiliates from the Product
Acquiror in such Calendar Quarter, and a copy of any report received by Eton or
its Affiliates from the Product Acquiror in such Calendar Quarter with respect
to Net Sales of Single Agent Products in the Territory by the Product Acquiror,
its Affiliates, and the Product Acquiror’s and its Affiliates’ respective
licensees and sublicensees, and the calculation of Royalties with respect
thereto. Eton shall remit any amounts due by Eton to Eyemax pursuant to
Section4.4 with respect to Non-Royalty Transaction Revenues and Royalties
received by Eton or its Affiliates in such Calendar Quarter at the time such
report is made. Payment in whole or in part may be made in advance of such due
date. No such Royalty reports or payments shall be due for any Single Agent
Product before the First Commercial Sale of such Single Agent Product. Eyemax
agrees that, as a condition to receiving such reports, if requested by the
Product Acquiror, Eyemax shall enter into an appropriate and reasonable
non-disclosure agreement with the Product Acquiror regarding such reports and
any other financial information of the Product Acquiror disclosable to Eyemax
under this Restated Agreement, including Section 4.7.

 

 15 

 

 

4.6 Interest: Withholding Taxes.

 

4.6.1 Any payment under Section 4.3 or Section 4.4 not paid when due shall bear
interest from the due date until the date of payment thereof at the rate of the
[* * *] (“[* * *]”) as quoted in [* * *] (or if it no longer exists, a similarly
authoritative source); provided, that interest shall not accrue at a rate that
exceeds the maximum rate permitted by applicable law. The payment of such
interest shall not limit Eyemax from exercising any other rights it may have as
a consequence of the lateness of any payment.

 

4.6.2 Eton shall be entitled to deduct the amount of any Taxes that are required
to by paid with respect to such amounts payable by Eton or its Affiliates, or
any Taxes required to be withheld by Eton or its Affiliates from such amounts,
to the extent Eton or its Affiliates pay to the appropriate Governmental
Authority on behalf of Eyemax such Taxes. Eton shall cooperate with Eyemax in
any lawful way reasonably requested by Eyemax to obtain available reductions,
credits or refunds of such Taxes. Eton promptly shall deliver to Eyemax proof of
payment of all such Taxes, together with copies of all communications from or
with any Governmental Authority with respect thereto.

 

4.7 Audits.

 

4.7.1 Upon the written request of Eyemax and not more than once in each calendar
year, Eton shall permit an independent certified public accounting firm of
nationally recognized standing selected by Eyemax and reasonably acceptable to
Eton, at Eyemax’ s expense, to have access during normal business hours to such
of the financial records of Eton as may be reasonably necessary to verify the
accuracy of the reports hereunder for the eight (8) Calendar Quarters
immediately prior to the date of such request (other than records for which
Eyemax has already conducted an audit under this Section).

 

4.7.2 If such accounting firm concludes that additional amounts were owed during
the audited period, Eton shall pay such additional amounts within [* * *] after
the date Eyemax delivers to Eton such accounting firm’s written report so
concluding. The fees charged by such accounting firm shall be paid by Eyemax;
provided, however, that to the extent the auditor determines an underpayment
discrepancy greater than five percent (5%), Eton shall pay the reasonable fees
and expenses charged by such accounting firm.

 

4.7.3 Eyemax shall cause its accounting firm to retain all financial information
subject to review under this Section 4.7 in strict confidence; provided,
however, that Eton shall have the right to require that such accounting firm,
prior to conducting such audit, enter into an appropriate and reasonable
non-disclosure agreement with Eton regarding such financial information. The
accounting firm shall disclose to Eyemax only whether the reports are correct or
not and the amount of any discrepancy. No other information shall be shared.
Eyemax shall treat all such financial information as Eton’s confidential
information, and shall not disclose such financial information to any Third
Party or use it for any purpose other than as specified in this Section 4.7.

 

 16 

 

 

5. Covenants.

 

5.1 Tax Matters.

 

5.1.1 Eyemax shall be responsible for and shall pay all Taxes of Eyemax for all
periods and all Taxes that relate to the Purchased Assets that were incurred in
or are attributable to any taxable period (or portion thereof) ending on or
before the Closing Date. Eyemax shall prepare and file its Tax Returns for all
periods and all Tax Returns that relate to the Purchased Assets for any Taxable
periods ending on or before the Closing Date. Such returns will be prepared and
filed in accordance with applicable Law and in a manner consistent with past
practices.

 

5.1.2 Any real property, personal property or similar Taxes applicable to the
Purchased Assets for a taxable period that includes but does not end on the
Closing Date shall be paid by Eton or Eyemax, as applicable, and such Taxes
shall be apportioned between Eton and Eyemax based on the number of days in the
portion of the taxable period that ends on the Closing Date (the “Pre-Closing
Tax Period”) and the number of days in the entire taxable period. Eyemax shall
pay Eton an amount equal to any such Taxes payable by Eton which are
attributable to the Pre-Closing Tax Period, and Eton shall pay Eyemax an amount
equal to any such Taxes payable by Eyemax which are not attributable to the
Pre-Closing Tax Period. Such payments shall be made on or prior to the Closing
Date or, if later, on the date such Taxes are due (or thereafter, promptly after
request by Eton or Eyemax if such Taxes are not identified by Eton or Eyemax on
or prior to the Closing Date).

 

5.1.3 All transfer, value added taxes, withholding, sales, and use taxes, deed
excise stamps and similar charges (“Transfer Taxes”) related to the sale of the
Purchased Assets contemplated by this Restated Agreement shall be paid by
Eyemax. The party required under applicable Law will file any necessary Tax
Returns and other documentation with respect to all such Taxes and, if Eton is
required by applicable Law to file such Tax Returns, Eyemax shall pay over to
Eton any such Transfer Taxes payable with respect to such Tax Return.

 

5.1.4 After the Closing, upon reasonable written notice, Eton and Eyemax shall
furnish or cause to be furnished to each other, as promptly as practicable, such
information and assistance (to the extent within the control of such party)
relating to the Purchased Assets and Assumed Liabilities (including, access to
books and records) as is reasonably necessary for the filing of all Tax Returns,
the making of any election related to Taxes, the preparation of any available
Tax clearance certificate, the preparation for any audit by any Governmental
Entity, and the prosecution or defense of any claim, suit or proceeding related
to any Tax Return. Eyemax and Eton shall cooperate with each other in the
conduct of any audit or other proceeding relating to Taxes involving the
Purchased Assets and Assumed Liabilities. Eyemax shall not after the Closing
take any position in any Tax Return, or reach any settlement or agreement on
audit, which is in any manner inconsistent with any position taken by Eyemax in
any filing, settlement or agreement made by Eyemax prior to the Closing if such
inconsistent position (i) requires the payment by Eton of more Tax than would
have been required to be paid had such position not been taken or such
settlement or agreement not been reached, (ii) affects the determination of
useful life, basis or method of depreciation, amortization or accounting of any
of the Purchased Assets or any of the properties, assets or rights of Eton or
(iii) accelerates the time at which any Tax must be paid by Eton; unless Eton
has previously consented to such position in a writing to Eyemax.

 

 17 

 

 

5.2 Confidentiality.

 

5.2.1 Except as otherwise provided herein, Eyemax shall treat as confidential
and shall safeguard any and all nonpublic, confidential or proprietary
information included in the Purchased Assets (“Confidential Information”), in
each case by using the same degree of care, but no less than a reasonable
standard of care, to prevent the unauthorized use, dissemination or disclosure
of such Confidential Information.

 

5.2.2 Eton and Eyemax acknowledge that the confidentiality obligations set forth
herein shall not extend to any information which was in, or comes into, the
public domain through no breach of this Restated Agreement or the 2017 Agreement
by Eyemax. In addition, Eyemax shall not be prohibited from disclosing any
portion of the Confidential Information that Eyemax is required to disclose by
judicial or administrative process or, in the opinion of legal counsel, by other
requirements of Law.

 

5.2.3 In the event of a breach of the obligations hereunder by Eyemax, Eton, in
addition to all other available remedies, will be entitled to seek injunctive
relief to enforce the provisions of this Section 5.2 in any court of competent
jurisdiction.

 

5.3 Assistance in Proceedings. Eyemax will cooperate with Eton and its counsel
in the contest or defense of, and make available its personnel and provide any
testimony and access to its books and records in connection with, any proceeding
involving or relating to (a) any transaction contemplated by this Restated
Agreement or (b) any action, activity, circumstance, condition, conduct, event,
fact, failure to act, incident, occurrence, plan, practice, situation, status or
transaction on or before the Closing Date involving Eyemax or the Purchased
Assets.

 

5.4 Transfer of Eyemax Registrations: Interim Responsibility.

 

5.4.1 On the Closing Date, Eyemax shall assign to Eton or its designee any and
all Eyemax Registrations in accordance with this Section 5.4, except only for
only any regulatory filings Eton requests in writing not to be assigned. On the
Closing Date, Eyemax will forward to Eton complete copies of the Eyemax
Registrations and copies of all correspondence with, and periodic and other
reports (including adverse event reports and the underlying data) to, Regulatory
Authorities with respect to the Products or Eyemax Registrations.

 

5.4.2 On the Closing Date, Eyemax shall (i) send letters (in form and substance
satisfactory to Eton) to the FDA and other Regulatory Authorities indicating
that the Eyemax Registrations are transferred to Eton or its designee and that
Eton or its designee is the new owner of the Eyemax Registrations as of the
Closing Date, and (ii) provide to Eton a copy of said letters.

 

5.4.3 The parties will cooperate to ensure a smooth transition from Eyemax to
Eton or its designee of all of the activities required to be undertaken by the
Eyemax Registrations holder. Eyemax will cooperate with Eton or its designee to
ensure a smooth transition of the Program and the transfer of adverse experience
reporting obligations from Eyemax to Eton or its designee. At the reasonable
request of Eton, Eyemax shall use commercially reasonable efforts to assist
Eton, at Eton’s cost, with matters relating to the approval of the Eyemax
Registrations by the FDA, including reviewing and providing comments on
correspondence to and from the FDA with respect to such Eyemax Registrations and
otherwise advising Eton on matters relating to such Eyemax Registrations and
their approval.

 

 18 

 

 

5.4.4 Until the Eyemax Registrations have been transferred to Eton or its
designee, Eyemax shall be responsible for maintaining them. After such transfer,
Eton or its designee will assume all responsibility for the Eyemax
Registrations, at its sole cost and expense. Each party shall cooperate with the
other in making and maintaining all regulatory filings that may be necessary in
connection with the execution, delivery and performance of this Restated
Agreement.

 

5.4.5 On the Closing Date, Eyemax will transfer to Eton or its designee, at no
cost to either of them, any and all documented Eyemax Know-How and Technology in
its possession and control, and Eyemax will, to the extent any such Eyemax
Know-How or Technology exists in a form suitable for electronic transfer, make
any transfer electronically.

 

5.5 Communication With Agencies. Until the Eyemax Registrations are transferred
to Eton or its designee, Eyemax shall have responsibility for all communications
with the FDA relating to the Products, and Eyemax will promptly provide Eton or
its designee with copies of all communications to or from the FDA with respect
to the Products and/or the manufacture thereof. After such transfer has been
completed, as between the parties, Eton shall have responsibility for all such
communications. Eyemax shall promptly provide Eton with copies of any
communications or contacts it sends to or receives from any other Governmental
Authority concerning the Products.

 

5.6 Further Assurances. From time to time after the Closing Date, each party
hereto shall, and shall cause its Affiliates, promptly to execute, acknowledge
and deliver any other assurances or documents or instruments of transfer
reasonably requested by the other party hereto and necessary for the requesting
party to satisfy its obligations hereunder or to obtain the benefits of the
Acquisition. Without limiting the generality of the foregoing, to the extent
that Eton or Eyemax discover following Closing that any asset that was intended
to be transferred pursuant to this Restated Agreement was not transferred at
Closing, Eyemax shall or shall cause its Affiliates promptly to assign and
transfer to Eton or its designee all right, title and interest in such asset,
Eyemax shall or shall cause its Affiliates to assist Eton or its designee with
respect to the prosecution, maintenance and enforcement of the Assigned
Technology by Eton or its designee after the Closing, including submitting on
behalf of Eton or its designee any oaths, declarations or affidavits as required
or advisable under applicable Law.

 

5.7 In the event that Eton’s recovery of any milestone payment or royalty
payment due to Eton under Section 5.2 or Section 5.3 of the Product Transaction
Agreement from the Product Acquiror occurs as the result of litigation pursuant
to Section 10.2:2 of the Product Transaction Agreement, then Eton shall have the
right to set off 50% of its litigation costs and expenses, including attorneys’
fees, incurred in connection with such litigation, against any amounts payable
to Eyemax pursuant to Sections 4.3.2, 4.3.4 or 4.4.

 

5.8 During the seven (7) years following the Closing, Eyemax shall not, and
shall cause its Affiliates not to, directly or indirectly, manufacture, use,
develop, promote, market, sell, offer to sell, distribute or license in the
Territory any product that contains [* * *], whether as the sole active
ingredient or with Other Actives (collectively, the “Competing Business”);
provided, however, the restriction contained in this Section 5.8 shall not
prohibit Eyemax or its Affiliates from owning less than five percent (5%) of the
outstanding stock of any class of securities registered under the Securities
Exchange Act of 1934, as amended; provided, further, that if, during such seven
(7)-year period, any Competing Business is conducted in the Territory at the
time of consummation of an Acquisition Transaction (as defined below) by any
business (or any portion thereof), Person or group of Persons, all or a majority
interest of which is, or a bundle of assets of which are, acquired by Eton or
any of its Affiliates through an equity or asset purchase, merger, consolidation
or other transaction, in each case, whether in a single transaction or a series
of related transactions (an “Acquisition Transaction”), then Eyemax or its
Affiliates may continue to conduct such Competing Business until the earlier of
(i) such time as Eyemax or its Affiliates divest such Competing Business and
(ii) four (4) months after the closing date of such Acquisition Transaction;
provided, however, that no Acquisition Transaction can be entered into by Eyemax
or any of its Affiliates if the Competing Business is all or substantially all
of the business that would be purchased pursuant to the Acquisition Transaction.
For the avoidance of doubt, nothing in this Section 5.8 shall prohibit Eyemax or
its Affiliates from being acquired by any Person or group of Persons (including
a Person or group of Persons engaged in a Competing Business prior to the date
of such acquisition of Eton) and the restrictions of this Section 5.8 shall not
apply with respect to any Competing Business conducted by any such acquirer or
its Affiliates (other than Eyemax or Eyemax’s subsidiaries) prior to the
acquisition of Eyemax, if any. Eyemax acknowledges that the agreements in this
Section 5.8 impose a reasonable restraint in light of the activities and
business of Eyemax and its Affiliates on the Effective Date and the current
business of Eton, Eyemax and their respective Affiliates.

 

 19 

 

 

6. Conditions to Closing.

 

6.1 Conditions to Obligations of Eton. The obligation of Eton to effect the
Closing is subject to the satisfaction (or waiver) prior to the Closing of the
following conditions:

 

6.1.1 The representations and warranties of Eyemax, as specified in Section 3.1
shall be true and correct on and as of the Restatement Date and as of the
Closing, as though made on and as of the Closing (except to the extent expressly
made as of an earlier date, in which case as of the earlier date).

 

6.1.2 Eyemax shall have performed and complied with all of its covenants
contained in Section 5 (disregarding any failure to perform or comply that was
inadvertent or unintentional) at or before the Closing (to the extent that such
covenants require performance by Eyemax at or before the Closing).

 

6.1.3 Eton shall have received a certificate, signed by a duly authorized
officer of Eyemax and dated the Closing Date, to the effect that the conditions
set forth in Sections 6.1.1 and 6.1.2 have been satisfied.

 

6.1.4 The Product Transaction shall have occurred.

 

6.1.5 The [* * *] Consent shall have been obtained and shall be in full force
and effect.

 

6.1.6 Eyemax shall have furnished to Eton all deliverables set forth in Section
2.6.1.

 

6.1.7 No temporary restraining Order, preliminary or permanent injunction or
other Order preventing the consummation of the Acquisition oi the Product
Transaction shall have been issued by any court of competent jurisdiction and
remain in effect.

 

 20 

 

 

6.2 Conditions to Obligations of Eyemax. The obligation of Eyemax to effect the
Closing is subject to the satisfaction (or waiver) prior to the Closing of the
following conditions.

 

6.2.1 The representations and warranties of Eton, as specified in Section 3.2
shall be true and correct on and as of the Restatement Date and as of the
Closing, as though made on and as of the Closing (except to the extent expressly
made as of an earlier date, in which case as of the earlier date).

 

6.2.2 Eton shall have performed and complied with all of its covenants contained
in Section 5 (disregarding any failure to perform or comply that was inadvertent
or unintentional) at or before the Closing (to the extent that such covenants
require performance by Eton at or before the Closing).

 

6.2.3 Eyemax shall have received a certificate, signed by a duly authorized
officer of Eton and dated the Closing Date, to the effect that the conditions
set forth in Sections 6.2.1 and 6.2.2 have been satisfied.

 

6.2.4 The Product Transaction shall have occurred.

 

6.2.5 Eton shall have furnished to Eyemax all deliverables set forth in Section
2.6.2.

 

6.2.6 No temporary restraining Order, preliminary or permanent injunction or
other Order preventing the consummation of the Acquisition oi the Product
Transaction shall have been issued by any court of competent jurisdiction and
remain in effect.

 

7. Termination.

 

7.1 Termination. This Restated Agreement may be terminated prior to the Closing:

 

7.1.1 by the mutual written consent of the parties; or

 

 21 

 

 

7.1.2 by Eton by written notice to Eyemax if Eton is not then in material breach
of any provision of this Restated Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Eyemax pursuant to this Restated Agreement that would give
rise to the failure of any of the conditions specified in Section 6.1.1 or
Section 6.1.2 and such breach, inaccuracy or failure has not been cured by
Eyemax within [* * *] of Eyemax’s receipt of written notice of such breach from
Eton; or

 

7.1.3 by Eyemax by written notice to Eton if Eyemax is not then in material
breach of any provision of this Restated Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Eton pursuant to this Restated Agreement that would give rise
to the failure of any of the conditions specified in Section 6.2.1 or Section
6.2.2 and such breach, inaccuracy or failure has not been cured by Eton within
[* * *] days of Eton’s receipt of written notice of such breach from Eyemax; or

 

7.1.4 by either party upon written notice to the other party at any time after
March 31, 2019 (the “End Date”) if the Closing has not taken place on or before
the End Date, unless the failure of the Closing to take place on or before such
date is attributable to a breach by such party of any of its obligations set
forth in this Restated Agreement; or

 

7.1.5 by Eton or Eyemax in the event that a court of competent jurisdiction
shall have issued a final and nonappealable Order having the effect of
permanently restraining, enjoining or otherwise prohibiting the Transaction;
provided, however, that a party shall not be permitted to terminate this
Restated Agreement pursuant to this Section 7.1.5 if such party did not use
commercially reasonable best efforts to have such Order vacated prior to its
becoming final and nonappealable.

 

7.2 Effect of Termination. In the event of the termination of this Restated
Agreement in accordance with Section 7.1, this Restated Agreement shall become
void and have no effect, and neither party hereto shall have any liability to
the other party hereto or their respective Affiliates, or their respective
directors, officers or employees, except for the obligations of the parties
hereto contained in this Section 7.2 and in Section 9 (and any related
definitional provisions set forth in Article 1), and except that nothing in this
Section 7.2 shall relieve either party from (i) making any payments due to the
other party prior to the termination notice date pursuant to the terms of the
2017 Agreement oi (ii) liability for any willful and material breach of this
Restated Agreement that arose prior to such termination, for which liability the
provisions of Section 8 shall remain in effect in accordance with the provisions
and limitations of such Section.

 

 22 

 

 

8. Indemnification.

 

8.1 Survival.

 

8.1.1 Except in the case of Eyemax’s common law fraud, Eyemax’s obligations to
indemnify and hold harmless an Eton Indemnitee pursuant to Section 8.2(i): (x)
other than with respect to the representations and warranties set forth in
Sections 3.1.1, 3.1.2, 3.1.3 (clause (i) of the second sentence), 3.1.6 (first
and third sentences), 3.116 and 3.1.17 (the “Eyemax Fundamental
Representations”), shall terminate on the date that is twenty-four (24) months
from the date of this Restated Agreement, and (y) with respect to the Eyemax
Fundamental Representations shall survive indefinitely; provided, however, that
such obligations to indemnify and hold harmless shall not terminate with respect
to any item as to which an Eton Indemnitee shall have, before the expiration of
such applicable period, previously made a claim by delivering a notice of such
claim in accordance with this Restated Agreement to Eyemax, which obligations
shall survive until all such claims have been resolved.

 

8.1.2 Except with respect to Eton’s common law fraud, Eton’s obligations to
indemnify and hold harmless an Eyemax Indemnitee pursuant to Section 8 3(i): (x)
other than with respect to the representations and warranties set forth in
Sections 3.2.1, 3.2.2, 3.2.3 (clause (i) of the second sentence) and 3.2.6 (the
“Eton Fundamental Representations”), shall terminate on the date that is
twenty-four (24) months from the date of this Restated Agreement and (y) with
respect to the Eton Fundamental Representations shall survive indefinitely;
provided, however, that such obligations to indemnify and hold harmless shall
not terminate with respect to any item as to which an Eyemax Indemnitee shall
have, before the expiration of such applicable period, previously made a claim
by delivering a notice of such claim in accordance with this Restated Agreement
to Eton, which obligations shall survive until all such claims have been
resolved.

 

8.1.3 All of the covenants and agreements contained in this Restated Agreement
that by their nature are required to be performed after the Closing shall
survive the Closing until fully performed or fulfilled.

 

8.2 Indemnification by Eyemax. Eyemax shall indemnify, defend and hold harmless
Eton, its Affiliates, the Product Acquiror, and its and their respective
officers, directors, shareholders, employees, agents and representatives
(collectively “Eton Indemnitees”) from any and all losses, liabilities, damages
and expenses, including reasonable attorneys’ fees and costs (collectively,
“Losses”) arising from, in connection with or otherwise with respect to (i) any
inaccuracy in, or breach of, any representation or warranty of Eyemax contained
in Section 3.1 of this Restated Agreement or in any Ancillary Agreement, (ii)
any failure by Eyemax to perform, fulfill or comply with any covenant,
agreement, obligation or undertaking of Eyemax contained in this Restated
Agreement or in any Ancillary Agreement and (iii) the Excluded Liabilities.

 

8.3 Indemnification by Eton. Eton shall indemnify, defend and hold harmless
Eyemax, its Affiliates, and its and their respective officers, directors,
shareholders, employees, agents and representatives (collectively “Eyemax
Indemnitees”) from any and all Losses arising from, in connection with or
otherwise with respect to (i) any inaccuracy in, or breach of, any
representation or warranty of Eton contained in Section 3.2 of this Restated
Agreement or in any Ancillary Agreement, (ii) any failure by Eton to perform,
fulfill or comply with any covenant, agreement, obligation or undertaking of
Eton contained in this Restated Agreement or in any Ancillary Agreement and
(iii) the Assumed Liabilities.

 

 23 

 

 

8.4 Third Party Claim Procedures. A party seeking indemnification (the
“Indemnitee”) shall promptly notify the other party (the “Indemnifying Party”)
in writing of a claim, demand, action or proceeding; provided that an
Indemnitee’s failure to give such notice or delay in giving such notice shall
not affect such Indemnitee’s right to indemnification under this Section 8
except to the extent that the Indemnifying Party has been prejudiced by such
failure or delay. The Indemnifying Party shall have the right to control the
defense of all indemnification claims hereunder. The Indemnitee shall have the
right to participate at its own expense in the claim, action or proceeding with
counsel of its own choosing. The Indemnifying Party shall consult with the
Indemnitee in good faith with respect to all non-privileged aspects of the
defense strategy. The Indemnitee shall cooperate with the Indemnifying Party as
reasonably requested, at the Indemnitee’s sole cost and expense. The
Indemnifying Party shall not settle any claim, demand, action or proceeding with
respect to which without the Indemnitee’s prior written consent, which consent
shall not be unreasonably withheld.

 

8.5 Direct Claim Procedures. In the event any Indemnitee should have a claim
against an Indemnifying Party under Section 8.2 or Section 8.3, as applicable,
that does not involve a Third Party claim being asserted against or sought to be
collected from such Indemnitee, the Indemnitee shall deliver notice of such
claim to the Indemnifying Party. The failure by any Indemnitee so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it may have to such Indemnitee under Section 8.2 or Section 8.3, as
applicable, except to the extent (and only to the extent) that the Indemnifying
Party shall have been actually and materially prejudiced as a result of such
failure. If the Indemnifying Party does not notify the Indemnitee within [* * *]
following its receipt of such notice that the Indemnifying Party disputes
Indemnifying Party’s liability to the Indemnitee under Section 8.2 or Section
8.3, as applicable, such claim specified by the Indemnitee in such notice shall
be conclusively deemed a Loss of the Indemnifying Party under Section 8.2 or
Section 8.3, as applicable, and Indemnifying Party shall pay the amount of such
Loss to the Indemnitee on demand or, in the case of any notice in which the
amount of the claim (or any portion thereof) is estimated, on such later date
when the amount of such claim (or such portion thereof) becomes finally
determined.

 

8.6 Exclusive Monetary Remedy; Limitations.

 

8.6.1 Except in the case of common law fraud, the right to indemnification under
this Section 8 shall constitute the sole and exclusive monetary remedy of the
Eton Indemnitees and the Eyemax Indemnitees for Losses or otherwise arising
from, in connection with this Purchase Agreement, including pursuant to Section
8.1.1, Section 8.1.2, Section 8.1.3, Section 8.2, Section 8.3, the Ancillary
Agreements or otherwise with respect to any of the transactions contemplated
hereby or thereby.

 

8.6.2 Except in the case of Eyemax’s common law fraud, (x) except for a breach
of the Eyemax Fundamental Representations, Eyemax’s aggregate liability to Eton
Indemnitees pursuant to Section 8.2(i) shall not exceed [* * *] plus [* * *] of
each Non-Royalty Transaction Revenue payment, milestone payment or Royalty
payment that is earned by Eyemax under Section 4.3 and Section 4.4 of this
Restated Agreement (the “Cap”), and (y) other than (A) with respect to Section
8.2(iii) (with respect to which Eyemax’s liability shall not be limited), (B)
Section 8.2(ii) with respect to Sections 2.1, 2.5, 2.6.1, 5.1, 5.2, 5.3, 5.4,
5.5, 5.6, 5.8 and 9 (with respect to which Eyemax’s liability shall not be
limited) and (C) Eyemax Fundamental Representations (with respect to which
Eyemax’s liability shall not be limited), Eyemax’s aggregate liability under
Section 8.2 shall not exceed the greater of (i) the sum of the Non-Royalty
Transaction Revenues, milestones and Royalties actually paid by Eton to Eyemax
under this Restated Agreement and (ii) $[* * *]. No Eton Indemnitee shall be
entitled to recover any Losses under Section 8.2(i) unless and until the
aggregate Losses for which they would otherwise be entitled to indemnification
under Section 8.2(i) exceed $[* * *], at which point the Eyemax Indemnitees
shall become entitled to be indemnified for such Losses in excess of $[* * *].

 

 24 

 

 

8.6.3 Except in the case of Eton’s common law fraud, (x) except for a breach of
the Eton Fundamental Representations, Eton’s aggregate liability to Eyemax
Indemnitees pursuant to Section 8.3(i) shall not exceed the Cap, and (y) other
than (A) with respect to Section 8.3(iii) (with respect to which Eton’s
liability shall not be limited) and (B) Section 8.3(ii) with respect to Sections
4.3, 4.4, 4.5 and 9 (with respect to which Eton’s liability shall not be
limited), Eton’s aggregate liability under Section 8.3 shall not exceed the
greater of (i) the sum of the Non-Royalty Transaction Revenues, milestones and
Royalties actually paid by Eton to Eyemax under this Restated Agreement and (ii)
$[* * *]. No Eyemax Indemnitee shall be entitled to recover any Losses under
Section 8.3(i) unless and until the aggregate Losses for which they would
otherwise be entitled to indemnification under Section 8.3(i) exceed $[* * *],
at which point the Eton Indemnitees shall become entitled to be indemnified for
such Losses in excess of $[* * *].

 

8.7 Tax Treatment of Indemnification Payments. All indemnity payments made by an
Indemnifying Party to an Indemnitee pursuant to this Restated Agreement shall be
treated for all Tax purposes as adjustments to the Purchase Price.

 

8.8 Right of Set-Off. Notwithstanding any provision of this Restated Agreement
to the contrary, the parties acknowledge and agree that, in addition to any
other right hereunder, subject to the limitations set forth in Section 8.6, Eton
shall have the right, but not the obligation, from time to time to set off any
Losses for which the Eton Indemnitees are entitled to indemnification hereunder
against any payment pursuant to Section 4.3 or Section 4.4.

 

8.9 Specific Performance. In the event of any breach or threatened breach by
either party of any covenant, obligation or other provision set forth in this
Restated Agreement, the other party shall be entitled (in addition to any other
remedy that may be available to it) to (i) a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other provision, and (ii) an injunction restraining such
breach or threatened breach; and (b) such party shall not be required to provide
any bond or other security in connection with any such decree, order or
injunction or in connection with any related action or proceeding.

 

8.10 No Implied Representations. The parties acknowledge and agree that, except
as expressly provided in Section 3.1 and Section 3.2, neither of the parties
hereto has made or is making any representations or warranties whatsoever,
implied or otherwise.

 

8.11 LIMITATION OF LIABILITY. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
EXCEPT FOP THE OBLIGATIONS TO INDEMNIFY, DEFEND AND HOLD HARMLESS PURSUANT TO
THIS SECTION 8 FOR THIRD PARTY CLAIMS OR IN THE CASE OF BREACH OF THE
CONFIDENTIALITY OBLIGATIONS PURSUANT TO SECTION 5.2, NEITHER PARTY SHALL BE
LIABLE FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY OR
PUNITIVE DAMAGES, WHETHER FORESEEABLE OR NOT, ARISING OUT OF THIS RESTATED
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, REGARDLESS OF ANY NOTICE OF
SUCH DAMAGES.

 

 25 

 

 

8.12 Litigation Support. Following the Closing, the parties shall reasonably
cooperate with each other in the defense or settlement of any claims or lawsuits
brought by, Third Parties that involve the Purchased Assets, the Product, this
Restated Agreement or the transactions contemplated hereby by providing the
other party and such other party’s legal counsel reasonable access to employees,
records, documents, data, equipment, facilities, products, and other information
relating primarily to the Products, the Program and the Purchased Assets as such
other party may reasonably request, to the extent maintained or under the
possession or control of the requested party; provided, however, that such
access shall not unreasonably interfere with the parties’ respective businesses;
and provided, further, that either party may restrict the foregoing access to
the extent that (a) such restriction is required by applicable Law, (b) such
access or provision of information would result in a violation of
confidentiality obligations to a Third Party or (c) disclosure of any such
information would result in the loss or waiver of the attorney-client privilege.

 

9. Miscellaneous.

 

9.1 Relationship of Parties. The relationship between Eyemax and Eton, with
respect to this Restated Agreement, is only that of independent contractors
notwithstanding any activities set forth in this Restated Agreement. Neither
party is the agent or legal representative of the other party, and neither party
has the right or authority to bind the other party in any way. This Restated
Agreement creates no relationship as partners or a joint venture, and creates no
pooling arrangement.

 

9.2 Governing Law and Resolution of Disputes.

 

9.2.1 This Restated Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without reference to its conflict of laws
principles.

 

9.2.2 Any and all disputes or claims arising from or out of this Restated
Agreement shall be litigated exclusively before a court of the State of Delaware
or, if subject matter jurisdiction exists, the United States District Court for
the District of Delaware. Each party hereto hereby irrevocably and
unconditionally consents to the exclusive personal jurisdiction and service of,
and venue of, any such court, and further irrevocably and unconditionally waives
and agrees not to plead or claim that any action, lawsuit or proceeding brought
in any such court has been brought m an inconvenient forum. Any judgment issued
by such a court may be enforced in any court having jurisdiction.

 

 26 

 

 

9.3 Assignment. Neither party shall assign its rights or obligations under this
Restated Agreement without the prior written consent of the other party, which
shall not be unreasonably withheld or delayed; provided, however, that a party
may, without such consent, assign this Restated Agreement and its rights and
obligations hereunder (a) to any Affiliate, or (b) in connection with the
transfer or sale of all or substantially all of its business to which this
Restated Agreement relates, or in the event of its merger, consolidation, change
in control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Restated Agreement Any purported
assignment in violation of this Section 9.3 shall be void.

 

9.4 Counterparts. This Restated Agreement may be executed in several
counterparts that together shall be originals and constitute one and the same
instrument.

 

9.5 Waiver. The failure of any party to enforce any of its rights hereunder or
at law shall not be deemed a waiver of any of its rights or remedies against
another party, unless such waiver is in writing and signed by the party to be
charged. No such waiver shall be deemed a waiver of any subsequent breach or
default of the same or similar nature or any other breach or default by such
other party. All rights and remedies conferred herein shall be cumulative and in
addition to all of the rights and remedies available to each party at law,
equity or otherwise.

 

9.6 Severability. If any provision of this Restated Agreement, or part thereof,
is declared by a court of competent jurisdiction to be invalid, void or
unenforceable, each and every other provision, or part thereof, shall
nevertheless continue in full force and effect.

 

9.7 Notices. Any consent, notice or report required or permitted to be given or
made under this Restated Agreement by a party to the other party shall be in
writing, delivered by any lawful means to such other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and (except as otherwise provided in this
Restated Agreement) shall be effective upon receipt by the addressee.

 

  If to Eyemax: Eyemax LLC     74 Chestnut Street     Weston, Massachusetts
02493     Attention: Di Elias Reichel         If to Eton: Eton Pharmaceuticals,
Inc     21925 Field Pkwy, Suite 235     Deer Park, Illinois 60010     Attention:
Chief Executive Officer

 

9.8 Further Assurances. The parties agree to execute such additional documents
and perform such acts as are reasonably necessary to effectuate the intent of
this Restated Agreement.

 

 27 

 

 

9.9 Entire Agreement. Effective as of the Restatement Date, this Restated
Agreement constitutes the entire agreement between the parties regarding the
subject matter hereof, and supersedes all prior or contemporaneous
understandings oi agreements regarding the subject matter hereof, whether oral
or written, including the 2017 Agreement; provided, however, that if this
Restated Agreement is terminated in accordance with Section 7.1, then the 2017
Agreement shall be deemed to have been continuously in effect after the
Restatement Date and shall remain in full force and effect in accordance with
its terms. This Restated Agreement shall be modified or amended only by a
writing specifically referring to this Restated Agreement signed by both Eton
and Eyemax.

 

9.10 Force Majeure. Neither party shall be liable for delays in its performance
caused by Force Majeure Events, provided the affected party gives the other
party written notice of such event [* * *] days of its occurrence. Such notice
shall state the estimated duration of such event and the cause thereof and the
affected party shall use commercially reasonable efforts to work around such
event beyond its control.

 

9.11 Headings and Construction. No rule of construction shall be applied to the
disadvantage of a party because that party was responsible for the preparation
of this Restated Agreement or any part of this Restated Agreement. The Article
and Section headings in this Restated Agreement are for convenient reference
only and shall be given no substantive or interpretive effect. With respect to
all terms used in this Restated Agreement, words used in the singular include
the plural and words used in the plural include the singular. The word
‘including’ means including without limitation, and the words ‘herein’,
‘hereby’, ‘hereto ‘and ‘hereunder’ refer to this Restated Agreement as a whole.
Unless the context otherwise requires, references found in this Restated
Agreement: (i) to Articles and Sections mean the Articles and Sections of this
Restated Agreement, as amended, supplemented and modified from time to time;
(ii) to an agreement, instrument or other document means such agreement; (iii)
to an agreement, instrument or other document means such agreement, instrument
or other document as amended, supplemented and modified from time to time, to
the extent provided by the provisions thereof and by this Restated Agreement;
and (iv) to a statute or a regulation mean such statute or regulation as amended
from time to time.

 

[Remainder of Page Intentionally Left Blank]

 

 28 

 

 

IN WITNESS WHEREOF, each party has caused a duly authorized representative to
execute this Restated Agreement as of the Restatement Date.

 

  EYEMAX LLC         By: [ex10-6_001.jpg]   Name: Elias Reichel   Title:
President

 

  ETON PHARMACEUTICALS, INC.         By:                                       
Name: Sean Brynjelsen   Title: CEO

 

IN WITNESS WHEREOF, each party has caused a duly authorized representative to
execute this Restated Agreement as of the Restatement Date.

 

  EYEMAX LLC         By:                                          Name: Elias
Reichel   Title: President

 

  ETON PHARMACEUTICALS, INC.         By: [ex10-6_002.jpg]   Name: Sean
Brynjelsen   Title: CEO

 

   

 

 

Section 4.1. Exhibit A

 

[* * *]

 

   

 

 

Section 4.2. Exhibit B

 

[* * *]

 

   

 

